DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,486,688. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a movable club grabber, “L” propeller channel pieces and Propeller Channel elements.
Claims 5 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,908,024. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a movable club grabber, “L” propeller channel pieces and Propeller Channel elements.
Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,908,024. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a movable club grabber, frame, closed-biased rollers defining grooves.

Claims 11, 12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,625,133. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a movable club grabber, “L” propeller channel pieces and Propeller Channel elements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the expression “the specific golf club head” lacks antecedent basis.
Regarding claims 9 and 10, the “pair of closed-biased rollers” as recited in claim 9 and the pair of the closed-biased rollers to define grooves as recited in claim 10 and are considered indefinite since the recited features are not clearly identified both in the instant specification and figures. For purpose of examination, wheel elements (222) are considered as the claimed rollers. However what makes the rollers to be biased is not clearly identified and any device that has rollers that receive a golf club will be regarding 
Regarding claim 11, the expression “the given height of the particular user” lacks antecedent basis.
Regarding claim 13, the expression “the intersection of the swing plane” lacks antecedent basis.
All dependent claims are rejected under 112 since they all directly or indirectly depend on rejected claim.

Claim Objections
Claim 9 is objected to because of the following informalities:  the expression “an golf club grabber” in line 1 is objected since it is grammatically incorrect. It could be corrected to - - a golf club grabber - -.
Claim 10 is objected to because of the following informalities:  the expression “define a grooves” is objected since it is grammatically incorrect.  It could be corrected to - - define a groove - - .Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pair of closed-biased rollers” as recited in claim 9; the “pair of the closed-biased rollers to define grooves” as recited in claim 10 and the expression “the intersection of the swing plane” in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Plunkett (US Patent No. 7,806,780).
Regarding claim 5, Plunkett discloses an adjustable propeller channel assembly (see Figures 1-8) comprising: a moveable club grabber (42), a plurality of propeller channel pieces (32, 36, 74), a propeller channel (18).
Regarding claims 6-8, for example the arrangement of elements 32 and 36 as shown in Figure 5 is considered as being L shaped and as disclosed in column 3 lines 41-65 and column 4 lines 1-6, the propeller channel pieces are adjustable in multiple ways to meet the recited features of the claims.
Regarding claim 11, Plunkett discloses an adjustable propeller channel assembly (see Figures 1-8) comprising: a moveable club grabber (42), a plurality of propeller channel pieces (32, 36, and 74), a propeller channel (18) and adjustable frame (telescopically adjustable legs 22). 
Regarding claim 12-14, see rejection of claims 6-8 above.

As best understood, claim 9 is rejected below:

Claim 9 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jones (US Patent Publication Application No. 2008/0070712).
	Jones discloses a golf club grabber assembly (see Figure 5) comprising a frame (172) holding rollers (148,149) for receiving club shaft (184).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NINI F LEGESSE/Primary Examiner, Art Unit 3711